 

Case 19-10556 Doc13 Filed 01/30/19 Page 1 of 28

Fill in this information to identify your case:

Debtor 4 Mitchel Louis Harvey

First Name Middle Name

A

 

Debtor 2
(Spouse, if filing) First Name Middle Name

 

 

 

United States Bankruptcy Court for the: District of Maryland
Case number 19-10556.

(If known)

 

C) Check if this is an
amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

REA summarize Your Assets

 

1. Schedule A/B: Property (Official Form 106A/B)
i 1a. Copy line 55, Total real estate, from Schedule A/B

 

1b. Copy line 62, Total personal property, from Schedule A/B...........ccccccccsssssssssesssesssssesssssssssssssesssssasivsssssssseeeessssieeeccece.. $ 40300

 

BAAR E Tete R eee eee Rear eee EEE Ste E een eR EE EAT eH ED tan ee DR ee EE Er EOD DERE EA EE EEE DRO E OES S ER EEe EEE DRA aenesautEoeer $ . 75800

 

 

 

EERE summarize Your Liabilities

 

! 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of ciaim, at the bottom of the last page of Part 1 of Schedule D $ _—__ 163500.

i 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

 

+ 3740

 

 

 

 

 

Your total liabilities $ 167240
EERE summarize Your Income and Expenses
4. Schedule |: Your Income (Official Form 1061) 5200
Copy your combined monthly income from line 12 of SCHEOUIE 1 .......ccccccsssssssssesssssssssssssssssssssessssssssssstesisssssssssseeeceeceecssssee, $__ EN
68. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 2c of Schedule J oooccccccsssssssssssssssssssssesesesesssssssusesessssectsssssisiesseesstsssereeeeeceecsssssee, $ 8715

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 

 

 

 
 

Case 19-10556 Doc13 Filed 01/30/19 Page 2 of 28

Debtor 1 Mitchel Louis Harvey Case number ¢rimown_19-10556

First Name Middle Name Last Name

Answer These Questions for Administrative and Statistical Records.

 

 

i 6. Are you filing for bankruptcy under Chapters 7, 11, or 137

C} No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
Yes

POMOC LECCE TOLLE TE CEEOL OE CCLRC ONE Nt ntonE bi tmocieePTeRENMMCEtnoeeetteY,

7. What kind of debt do you have?

 

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

 

: 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
; Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 5200

 

 

 

 

 

9a. Domestic support obligations (Copy line 6a.)

9b. Taxes and certain other debts you owe the government. (Copy line 6b.)

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)

9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.)

$
$
$
9d. Student loans. (Copy line 6f.) So
So

 

 

 

 

 

 

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +5$
9g. Total. Add lines 9a through 9f. $ 00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

arr rrr

 

 

 

 
 

 

Case 19-10556 Doc13 Filed 01/30/19 Page 3 of 28

Fill in this information to identify your case and this filing:

Debtor 1 Mitchel Louis Harvev

First Name Middle Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

 

United States Bankruptcy Court for the: District of Maryland
Case number _19-10556

Cl Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/48

BREE escrin0 Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

CJ No. Go to Part 2.
a Yes. Where is the property?

What is the Property? Check all that apply. Do not deduct secured claims or exemptions. Put

Q Single-family home the amount of any secured claims on Schedule D:

11, 3310 N Leisure World Bivd 520 (Duplex or mutt-unit building Creditors Who Nave Claims Secured by Property.

Street address, if available, or other description

 

 

 

 

 

 

 

iF Condominium or cooperative Current value of the Current value of the
520 (J Manutactured or mobile home entire property? portion you own?
(2 tang $ 175000 36000
. . CQ investment ro}
Silver Spring Md __20906 CQ) timeshare propery Describe the nature of your ownership
City State ZIP Code Q interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one. fee simple
Montgomery County Wd Debtor 1 only
County (CJ Debtor 2 only
() Debtor 1 and Debtor 2 only Q come property

Q At least one of the debtors and another
Other information you wish to add about this item, such as local

 

 

 

 

 

 

 

 

 

 

property identification number:
If you own or have more than one, list here:
What is the property? Check ail that apply. Do not deduct secured claims or exemptions. Put
Q Single-family home the amount of any secured claims on Schedule D:
1.2. ee, Creditors Who Have Claims Secured by Property.
Street address, if available, or other description O Duplex or multi-unit building
(2 Condominium or cooperative Current value of the Current value of the
(J Manufactured or mobile home entire property? portion you own?
C Lana $. $
CI investment property
CJ timeshare Describe the nature of your ownership
City State ZIP Code QO interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
C2 Debtor 1 onty
County C2 debtor 2 only
(C) Debtor 1 and Debtor 2 only C) Check if this is community property
C2 At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
Official Form 106A/B Schedule A/B: Property page 1

 
 

 

Case 19-10556 Doc13 Filed 01/30/19 Page 4 of 28

Mitchel Louis Harvey

Debtor 1

 

First Name Middle Name

1.3.

Last Name

 

Street address, if available, or other description

 

 

City State

ZIP Code

 

County

2. Add the dollar value of the portion you own for all of
you have attached for Part 1. Write that number here.

EEE Pescrine Your Vehicles

What is the property? Check aif that apply.
Q) Single-family home

(Duplex or multi-unit building

C) Condominium of cooperative

( Manufactured or mobile home

OC) tang

C2 investment property

C] timeshare

(J other

Who has an interest in the property? Check one.

Q] Debtor 1 only

C2 Debtor 2 only

C Debtor 4 and Debtor 2 only

C2 At least one of the debtors and another

 

Case number (known) 1 9-1 0556

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C) Check if this is community property
(see instructions)

Other information you wish to add about this Item, such as local

property identification number:

 

your entries from Part 1, including any entries for pages
teeta necentnteeeseseaenes »>

 

$ 36000

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles,
you own that someone else drives. if you lease a vehicle, also report it on

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

() No

Yes

3.1. Make: Infiniti
Model: Q70
Year. 2017
Approximate mileage: 34000
Other information:

 

pene

 

If you own or have more than one, describe here:

 

3.2, Make: ———_
Model:
Year:
Approximate mileage:
Other information:

prover one eneenteee

Official Form 106A/B

Who has an interest in the property? Check one.
Debtor 4 only

CJ Debtor 2 onty

(2 Debior 1 and Debtor 2 only

C2 At least one of the debtors and another

Ci Check if this is community property (see
instructions)

Who has an interest in the Property? Check one.
OQ) Debtor 1 only

C) Debtor 2 only

2 Debtor 4 and Debtor 2 only

CI Atteast one of the debtors and another

C) Check if this is community property (see
instructions)

Schedule A/B: Property

whether they are registered or not? include any vehicles
Schedule G: Executory Contracts and Unexpired Leases.

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D-
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

§ 24000 5000

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Mave Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

page 2

 

 
 

Case 19-10556

 

 

Debtor1 Mitchel Louis Harvev
First Name Middle Name Last Name
33. Make: Who has an interest in the property? Check one.
Model: CQ Debtor 4 only
Year CI Debtor 2 only
ar —_——— C2 debtor 1 and Debtor 2 only
Approximate mileage: (C2 At teast one of the debtors and another
Other information:
| | Cl Check if this is community property (see
| instructions)
de pone enn eter nunc i
34. Make Who has an interest in the property? Check one.
Model: 2 Debtor 1 onty
Year () Debtor 2 only
ear. nent CJ Debtor 1 and Debtor 2 only
Approximate mileage: Q Atteast one of the debtors and another

Other information:

 

|
i
|

CJ Check if this is community property (see
instructions)

 

Doc 13 Filed 01/30/19 Page 5 of 28

Case number grraown) 19-1 0556

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

C No
( Yes

Make:
Model:
Year:

4.1. etcetera

 

 

Other information:

 

i
|
|

If you own or have more than one, list here:

4.2, Make:
Model:
Year:
Other information:

 

 

 

 

i
i
!
|

 

5. Add the dollar value of the portion you own for all of
you have attached for Part 2. Write that number here

Official Form 106A/B

Leena

Who has an interest in the property? Check one.

C2 Debtor 4 only

C] Debtor 2 only

C2 debtor 1 and Debtor 2 only

Ch at least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C Debtor 1 only

C} Debtor 2 only

QQ Debtor 4 and Debtor 2 only

C) At least one of the debtors and another

C) Check if this is community property (see
instructions)

your entries from Part 2, including any entries for pages

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current vatue of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

5000

 

 

Schedule A/B: Property

>

 

page 3

 

 

 
Case 19-10556 Doc13 Filed 01/30/19 Page 6 of 28

Debtor 1 Mitchel Louis Harvey Case number (rinown_19-10556

First Name Middie Name Last Name

a Describe Your Personal and Household items

 

 

 

 

 

 

 

 

 

Do you own or have any legal or equitable interest in any of the following items? portion yon eon
Do not deduct secured claims
or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
No
Yes. Describe......... Household Furnishings and Appliances § 5000
7. Electronics
Examples; Televisions and radios; audio, video, stereo, and digital equipment: computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media Players, games
(1 No
Yes. Describe.......... _ TV's and Electronics $ 1000
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects:
Stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
id No
Cl Yes. Describe... 5
ene
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, poo! tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
No De
CQ) Yes. Describe.......... 5
en
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
iJ No
©) Yes. Deseribe.......... $
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
Q) No .
id Yes. Describe.......... General Clothing and Shoes § 2500
: : nearer ner tear renAR St —eryenta
12. Jewelry
Examples: Everyday jewelry, costume Jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
Q No : ~ . .
id Yes. Describe.......... , Personal Jewelry $1000
13. Non-farm animals
Examples: Dogs, cats, birds, horses
CJ No
Yes. Describe........... A Havanese Dog § 500
14. Any other personal and household items you did not already list, including any health aids you did not list
i No
Ql Yes. Give specific $
information. .............. ncn
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 10000
for Part 3. Write that number here ooo cccccccsscccececccccce, aD
Official Form 106A/B Schedule A/B: Property page 4

 

 
Case 19-10556 Doc13 Filed 01/30/19 Page 7 of 28

Debtor 1 Mitchel Louis Harvey Case number (itimown_19-10556

First Name Middle Name Last Name

a Describe Your Financial Assets

 

 

 

 

 

 

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your walfet, in your home, in a safe deposit box, and on hand when you file your petition
CQ) No
VOB orcrcreesretnentneientnatintnintsenenestntntetnetaieiete CASA: oct $ 100
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
Cl No
OD Ves. institution name:
17.1. Checking account: Woodforest National Bank $ 100
47.2. Checking account: Market USA Credit Union $ 100
17.3, Savings account: $

17.4. Savings account:

17.5. Certificates of deposit:

17.6. Other financial account:
17.7. Other financial account:

17.8. Other financial account:

 

 

 

 

 

 

 

|

 

17.9. Other financial account:

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
No

institution or issuer name:

 

 

 

19, Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

 

C] No Name of entity: % of ownership:

id Yes. Give specific | A Memorable Party LLC 70 % 5 25000
information about 0% renee
them “ ° % $

0% %

 

 

 

Official Form 106A/B

Schedule A/B: Property page §

 

 
 

Case 19-10556 Doc13

Mitchel! Louis Harvev

Debtor 1

Filed 01/30/19 Page 8 of 28

Case number (i known) 1 9-4 0556

 

First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks,

Non-negotiable instruments are those you cannot transfer to som:

@ No

CQ) Yes. Give specific
information about

issuer name:

promissory notes, and money orders.
eone by signing or delivering thern.

 

 

 

21. Retirement or pension accounts

Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

No
Q] Yes. List each
account separately. Type of account: institution name:
401(k) or similar plan:
Pension plan:
IRA:

 

Retirement account:

 

Keogh:

 

Additional account:

 

Additional account:

 

22. Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

id No

Electric:

institution name or individual:

 

Gas:

 

Heating oil:

 

Security deposit on rental unit:

 

Prepaid rent:

 

Telephone:

 

Water:

 

Rented furniture:

 

Other:

 

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

Wi no

Issuer name and description:

 

 

Official Form 106A/B Schedule

AIB: Property

HII

 

page 6

 

 
 

Case 19-10556 Doc13 Filed 01/30/19 Page 9 of 28

Debtor 1 Mitchel Louis Harvey Case number (rmoun,19-10556

Middle Name Cast Name

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

Wi No
DD VES i ennneneinnnnn institution name and description. Separately file the records of any interests.11 U.S.C. § 524(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

@ No

C) Yes. Give specific :
information about them..... $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Intemet domain names, websites, proceeds from royaities and licensing agreements

Wi no

CQ) Yes. Give specific
information about them... $

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

No
C] Yes. Give specific

 

information about them... $
Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
@ No
(CD Yes. Give specific information
. sf:
about them, including whether Federa $s

you already filed the retums State:
and the tax years. o.oo. :

 

Local:

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

@ no
C) Yes. Give specific information.............

 

Alimony: $
Maintenance: $
Support: $
Divorce settlement: $.

. Property settlement: $

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance Payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
@ No

O} Yes. Give specific information..............

 

Official Form 106A/B Schedule A/B: Property page 7

 

 

 
 

Case 19-10556 Doc13 Filed 01/30/19 Page 10 of 28

Debtor 1 Mitchel Louis Harvev Case number (rinown,19-10556

First Name Middie Name Last Name

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

id No

(2 Yes. Name the insurance company —_ Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

i@ No ;
C} Yes. Give specific information.............

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

id No
(I Yes. Describe each claim. ............

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

i@ No
CI Yes. Describe each claim. ................

35. Any financial assets you did not already fist

 

id No
C1 Yas. Give specific information......... ‘5
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here D> $2500

 

 

 

EERE veces Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
1 No. Go to Part 6.
(I Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

id No
CQ) Yes. Describe.......

39. Office equipment, furnishings, and supplies
Examples; Business-related computers, software, modems, printers, copiers, fax machines, tugs, telephones, desks, chairs, electronic devices

id No _
) Yes. Deseribe....... 5

Official Form 106A/B Schedule A/B: Property page 8

 

 

 

 
 

Case 19-10556 Doc13 Filed 01/30/19 Page 11 of 28

Debtor 1 Mitchel Louis Harvev Case number (inom _19-10556

Middle Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

@ No . . a
C) Yes. Describe... ;
41. Inventory
id No . . Loe ci .
C1 Yes. Describe....... 5

42. interests in partnerships or joint ventures

i No

C) Yes. Deseribe....... Name of entity: % of ownership:
% $
%

% Go

 

43. Customer lists, mailing lists, or other compilations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gd No
CJ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
GJ No
(] Yes. Describe... ;
44. Any business-related property you did not already list
lid No
CQ] Yes. Give specific $
information ......... ete
So
$
So
$
$
45. Add the dollar value of ail of your entries from Part 5, including any entries for pages you have attached $ 00
for Part 5. Write that number here vee DD
Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
if you own or have an interest in farmland, list it in Part 1.
46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
@ No. Go to Part 7.
C) Yes. Go to line 47,
Current value of the
portion you own?
Do not deduct secured claims
or exemptions.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

Officia! Form 106A/B Schedule A/B: Property page 9

 

 
Case 19-10556 Doc13 Filed 01/30/19 Page 12 of 28

Debtor 4 Mitchel Louis Harvey Case number grsnown_19-10556

First Name Middle Name Last Name

48. Crops—either growing or harvested

@ No
Cl Yes. Give specific.

49, Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
No

51.Any farm- and commercial fishing-retated property you did not already list
Wd No

CI Yes. Give specific
information............. : $

 

 

52. Add the dollar vatue of all of your entries from Part 6, including any entries for pages you have attached $ 00
for Part 6. Write that number here »>

 

 

 

 

‘age Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already tist?
Examples: Season tickets, country club membership
No : :
C Yes. Give specific §

information.............

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here

 

 

 

List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 > $ 35000
§000

 

56. Part 2: Total vehicles, line 5

A

57. Part 3: Total personal and household items, line 15 $. 10000

 

58. Part 4: Total financial assets, line 36 $ 25300

 

59. Part 5: Total business-related property, fine 45 $ 00

 

60. Part 6: Total farm- and fishing-related property, line 52 $ 00

 

61. Part 7: Total other property not listed, line 54 +5 00

 

62. Total personal property. Add lines 56 through 61. ....................  § 403003 Copy personal property total > + 403003

 

 

63. Total of ail property on Schedule AJB. Add line 55 + Fin 62.0.0... ecssesccseccseccoesssessscsssescsesssossssecssersucscersssereceessesesees $ 75003

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 10

 

 
 

Case 19-10556 Doc13 Filed 01/30/19 Page 13 of 28

Fillin this information to identify your case:

pebtr1 MITCHEL LOUIS HARVEY

First Name Middle Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Maryland

Case number 19-10556 Q) Check if this is an
(if known) amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible. if twa married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
Space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

@ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
() You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief
Line from C 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description. -PBIMARYVFHICIE $5000 Ys 6000
Line from C2 100% of fair market value, up to
Schedule A/B: 77- any applicable statutory limit
Brief
description: $ Qs
Line from C2 100% of fair market value, up to
Schedule AB: any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
W no
QO} Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
a No
C] Yes

Officiat Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2

 

 

 
 

Case 19-10556 Doc13 Filed 01/30/19 Page 14 of 28

Debtor 1 MI J CHEL LOUIS HAR VE Y Case number (iknow, 1 9-1 0556

First Name Middle Name Last Name

 

Brief description of the property and line Current value of the — Amount of the exemption you claim Specific laws that allaw exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

on Schedule A/B that lists this property portion you own
Copy the vaiue from Check only one box for each exemption
Schedule A/B

Brief
description: $ Qs
Line from C 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: § Os
Line from C1 100% of fair market value, up to
Schedule A/B: --——— any applicable statutory limit
Brief
description: $ Os

Line from C2 100% of fair market value, up to
Schedule A/B:. ~~ any applicable statutory limit
Brief
description: § Os
Line from (2 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Qs
Line from C3 100% of fair market value, up to
Schedule A/B:- ————— any applicable statutory limit
Brief
description: $ Os
Line from C2 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief
description: § Os
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: § Os
Line from (2 100% of fair market value, up to
Schedule AB: —~———- any applicable statutory limit
Brief
description: $ Os
Line from C2 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief
description: $ Og
Line from C2) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: § Cis
Line from C2 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ Os
Line from C3 100% of fair market value, up to
Schedule A/B:. ~~ any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of 2

 

 
Case 19-10556 Doc13 Filed 01/30/19 Page 15 of 28

Fillin this information to identify your case:

Mitchel Louis Harvev

First Name Middle Name

Debtor 1

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District of Maryland

 

 

 

Gaze number 19-1056 () Cheek if this is an
amended filing

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property 12/18

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. #f more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
(J No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
© Yes. Fill in all of the information below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(I Debtor 1 and Debtor 2 only
Atleast one of the debtors and another

C] Check if this claim relates to a
community debt
Date debt was incurred 04/18

 

 

List All Secured Claims
Column A Column B Column C
2. List all secured claims. tf a creditor has more than one secured claim, list the creditor separately amountof claim Value of collateral Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the that supports this —_ portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim if any
[2.4] REVERSE MORTGAGE SOLUT Describe the property that secures the claim: $ 95000 175000 5 \\
Creditor’s Name
14405 WALTERS ROAD TWO BEDROOM CONDO IN HI RISE
Ta PRIMARY RESIDENCE
SUITE 200 As of the date you file, the claim is: Check aif that apply.
ae Contingent
HOUSTON, TEXA: OQ Uniiquidatea
City State ZIP Cade C1 disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
& Debtor 1 only li An agreement you made (such as mortgage or secured
L) debtor 2 only car loan)
(2 Debtor 1 and Debtor 2 only Cl Statutory tien (such as tax lien, mechanic's fien)
CO Atleast one of the debtors and another (Judgment lien from a lewsuit
CO Other (including a right to offset)
CO Check if this claim relates to a
community debt
_ Datedebtwas incurred OG/I5 Last 4digits of account number 5 6 1.9 sun verve tn eure
2.21 world Business Lenders, BOF! _Describe the property that secures the ctaim: $ 35000 ¢. 80000. \
Creditor's Name . | :
101 Hudson Street 33rd Floor _ | wo Bedroom Hi Rise Condo
Number Street | Primary Residence |
Donal Jackson As of the date you file, the claim is: Check aif that apply.
rf Contingent
Jersey City NJ 07302 ©) uniiquidatea
City State” ZIP Code C) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
fi Debtor 1 only (C] An agreement you made (such as mortgage or secured
OQ) Debtor 2 only car loan)

C2 Statutory lien (such as tax lien, mechanic's lien)
wy Judgment lien from a lawsuit
C1 other (including a right to offset)

 

_ Last 4 digits of account number _

Add the dollar value of your entries in Column A on this page. Write that number here: f 140000 |

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property

page 1 of 22.

 

 
Case 19-10556 Doc13 Filed 01/30/19 Page 16 of 28

Mitchel Louis Harvey

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number (known), 1 9-1 0556
First Name Middle Name Last Name
Aatona Page coe ae ae,
ee im a ral nsecul
After listing any entries on this page, number them beginning with 2.3, followed Do not deduct the that supports this _ portion
by 2.4, and so forth. value of collateral. claim if any
Fairways North of Leisure World _ Describe the property that secures the claim: $ 4350 5 35000 ¢
Craditor’s Name epee tenn cn ae ie ee “
331Corinne Rosen, Esquire Two Bedroom Hi Rise Condo |
Number Street Primary Residence
P.O. 493 As of the date you file, the claim is: Check all that apply.
Rockville Md 20848 @ contingent
City State ZIP Code C) Untiquidated
Q disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
(2 Debtor 1 only (An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
Q Debtor 1 and Debtor 2 only {2 ‘statutory tien (such as tax lien, mechanic's lien)
C1 Atieast one of the debtors and another QB Judgment lien from a lawsuit
(C2 Other (including a right to offset)
CQ) Check if this claim relates to a
community debt
Date debt was incurred 11/18 Last 4 digits of account number_—
C] Carvana Describe the property that secures the claim: $ 19000 24000 s
Creditor’s Name
BridgeCrest Financial Primary Vehicle
Number Street
P.O.Box 53087 As of the date you file, the claim is: Check ail that apply.
" ff Contingent
Phoenix Az 85072 9 unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
CY Debtor 1 onty {Wf An agreement you made (such as mortgage or secured
(J) Debtor 2 only car loan)
C) Debtor 1 and Debtor 2 only CJ Statutory lien (such as tax lien, mechanic's lien)
C) Atleast one of the debtors and another 1 Judgment lien from a lawsuit
(2 Check if this claim relates to a CF other (including a right to oftset
community debt
Date debt was incurred 11/18 Last 4 digits of account number_7 1 0 1.
CJ Describe the property that secures the claim: $ $ $

Creditor’s Name

 

Number Street

 

 

City State ZIP Code
Who owes the debt? Check one.

QO Debtor 1 only

() Debtor 2 onty

C) Debtor 1 and Debtor 2 onty

C At least one of the debtors and another

Q) Check if this claim relates to a
community debt

Date debt was incurred

 

Add the dollar value of your entries in Colurnn A on this page. Write that number here: s
If this Is the last page of your form, add the dollar value totals from all pages.

Write that number here:
Official Form 106D

 

 

 

 

 

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

As of the date you file, the claim is: Check all that apply.

Q Contingent

C2) Untiquidates

Q) disputed

Nature of ilen. Check all that apply.

CQ) An agreement you made (such as mortgage or secured
car loan)

C) Statutory lien (such as tax lien, mechanic’s tien)

(2 Jucigment tien from a lawsuit

(1 Other (including a right to offset)

 

Last 4 digits of account number ___

  

 

page 2 of

 

 
Case 19-10556 Doc13_ Filed 01/30/19

Fill in this information to identify your case:

Mitchel Louis Harvev

First Name Middle Name

Debtor 4

Debtor 2
(Spouse, if filing) First Name

 

Middie Name

United States Bankruptcy Court for the: District of Maryland

Case number 1 9-1 0556

(If known)

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

Page 17 of 28

() Check if this is an
amended filing

12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
AB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. f more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of

any additional pages, write your name and case number (if known).

ae All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?

ld No. Go to Part 2.
C2 ves.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is, If a claim has both Priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. if you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority Nonpriority
amount amount
2.1
Last 4 digits of accountnumber SF. §. §.
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check alt that apply.
City Stata "ZIP Code C) Contingent
Q Unliquidated
Who incurred the debt? Check one. disputed
QQ) Debtor 4 only
() Debtor 2 onty Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 onty Cl Domestic support obligations
At least one of the debtors and another QO taxes and certain other debts you owe the government
C) Check if this claim is for a community debt C2 Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
1 No C) other. Spacity
—— Dyes co. — .
p2 | Last 4 digits of accountnumber $ $ $
Priority Creditors Name
When was the debt Incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code QO Unliquidated
Who incurred the debt? Check one. C) Disputed
a Oe ony Type of PRIORITY unsecured claim:
C1 Debtor 1 and Debtor 2 only (Domestic support obligations
Q] At least one of the debtors and another C] Taxes and certain other debts you owe the government
. . (2 Claims for death or personal injury while you were
C} Check if this claim is for a community debt intoxicated
Is the claim subject to offset? C2 other. Specify
CO No
C2 ves
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page tof.

 

 
 

 

Case 19-10556 Doc13 Filed 01/30/19 Page 18 of 28

Mitchel Louis Harvev

First Name Middle Name

Debtor 1

Last Name

Case number ¢f known), 1 9-1 0556

Your PRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 2.3, follawed by 2.4, and so forth.

C

 

 

 

 

Priority Creditor's Name
Number Street
City State ZIP Code

Who incurred the debt? Check one.

Q) debtor 1 only

CI Debtor 2 only

(2 Debtor 4 and Debtor 2 only

C) At feast one of the debtors and another

Cd Check if this claim is for a community debt

 

 

 

 

Is the claim subject to offset?

I No

Q ves

Priority Creditor's Name

Number Street

City State ZIP Code

Who incurred the debt? Check one.

C2 Debtor 1 only

{2 Debtor 2 only

© Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

C] Check if this claim is for a community debt

 

 

 

\s the claim subject to offset?
O) No
= Cl ves
Priority Creditor’s Narne
Number Street
City State ZIP Code

 

Who incurred the debt? Check one.

(2 Debtor 1 only

C2 debtor 2 only

() Debtor 1 and Debtor 2 only

C At least one of the debtors and another

() Check if this claim is for a community debt

ts the claim subject to offset?

OQ) no
QO] ves

Official Form 106E/F

Total claim —_Priority

amount

Last 4 digits of account number ___ §, §

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply.

QO Contingent
(2 Unliquidatea
C1 Disputed

Type of PRIORITY unsecured claim:

Q) Domestic support obligations
O) taxes and certain other debts you owe the government

(2) Claims for death or personal injury while you were
intoxicated

O) other. Specify

 

Last 4 digits of account number ___ §. $,

When was the debt incurred?

 

As of the date you file, the claim is: Check ail that apply.

(2 Contingent
CJ unliquidated
C2 disputed

Type of PRIORITY unsecured claim:

C1 Domestic support obligations
C) taxes and certain other debts you owe the government

C] Claims for death or personal injury while you were
intoxicated
C2 other. Specify

 

Last 4 digits of account number $. $

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply.

Q Contingent
2) Untiquidatea
C) Disputed

Type of PRIORITY unsecured claim:

domestic support obligations

(C1 Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

C2 other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

Nonpriority
amount

page__ of

 
 

Case 19-10556 Doc13 Filed 01/30/19 Page 19 of 28

Debtor 1 itchel Louis Harvev

First Name Middle Name Last Name

List Al of Your NONPRIORITY Unsecured Claims

Case number araown) 19-1 0556

 

3. Do any creditors have nonpriority unsecured claims against you?

1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

Midland Credit Management

 

 

Nonpriority Creditor’s Name

2365 Northside Drive #300

Number Street

San Diego CA 92108
City State ZIP Code

 

Who incurred the debt? Chack one.

(d Debtor 1 only

CQ) debtor 2 oniy

Q) debtor 1 and Debtor 2 only

(CI At teast one of the debtors and another

(J Check if this claim is for a community debt

is the claim subject to offset?
2 No
Cl ves

Midland Credit Management

 

Nonpriority Creditors Name

2365 Northside Drive #300

Number Street

 

San Diego CA 92108
City State ZIP Code
Who incurred the debt? Check one.

@ Debior 1 only

C) Debtor 2 onty

C2 Debtor 1 and Debtor 2 only

Q Atleast one of the debtors and another

0] Check if this claim is for a community debt

Is the claim subject to offset?
id No
Q ves

he Midland Credit Management

Nonpriority Creditors Name

2365 Northside Drive #300

 

Number Street

San Diego, CA 32108

 

City State ZIP Coda

Who incurred the debt? Check one.

ad Debtor 1 only

(2 Debtor 2 only

Q Debtor 1 and Debtor 2 only

Q) At teast one of the debtors and another

C] Check if this claim is for a community debt

[s the claim subject to offset?
QO No
Q Yes

Official Form 106E/F

Schedule EJF: Creditors Who Have Unsecured Claims

Totat claim

Last 4 digits of account number 4 4 3 7_ : 1444

When was the debt incurred? 2015

As of the date you file, the claim is: Check all that apply.

© contingent
() Unliquidatea
Q Disputed

Type of NONPRIORITY unsecured claim:

2) Student loans

QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QC) Debts to pension or profit-sharing plans, and other similar debts

@ other. specity_ revolving

Last 4 digits of account number | 8 . oO - $ 1075

7
When was the debt incurred? 5

2
201

 

As of the date you file, the claim is: Check ail that apply.

Ww Contingent
CQ) Untiquidatea
disputed

Type of NONPRIORITY unsecured claim:

QO) student loans

CJ Objigations arising out of a separation agreement or divorce
that you did not report as priority claims

2 Denis to pension or profit-sharing plans, and other similar debts

@ other. Specity Revolving

Last 4 digits of account number 6 6 9 6

$ 457
When was the debt incurred? 2015 ee

As of the date you file, the claim is: Check all that apply.

wf Contingent
QO) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

O21 Student toans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

CG} debts to pension or profit-sharing plans, and other sirnilar debts

if Other. Specify_Revolvina

page of ___

 

 
 

Case 19-10556 Doc13 Filed 01/30/19 Page 20 of 28

pebtor+ Mitchel Louis Harvev

 

First Name Middle Name Last Name

Case number tit known), 1 9-1 0556

a NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

a United Healthcare

Nonprionity Creditor’s Name

 

 

P.O. Box 30607

Number Street

Salt Lake City, Ut 84130
City State ZIP Code

Who incurred the debt? Check one.

Wd Debtor 1 only

CI Debtor 2 only

C) Debtor 1 and Debtor 2 only

C1 At feast one of the debtors and another

Q Check if this claim is for a community debt

 

 

 

is the claim subject to offset?

QO) No

QO) Yes

Nonpriority Creditors Name

Number Street

City State ZIP Code

Who incurred the debt? Check one.

C) Debtor 1 only

CQ Debtor 2 only

Q] Debtor 1 and Debtor 2 only

(2 At jeast one of the debtors and another

Q Check if this claim is for a community debt

ts the claim subject to offset?

Q No
C ves

 

 

 

Nonpriority Creditor’s Name
Number Street
City State ZIP Code

Who incurred the debt? Check one.

Q) Debtor 1 onty

C2 debtor 2 only

C] Debtor 1 and Debtor 2 only

(C2 At least one of the debtors and another

OQ Check if this claim is for a community debt

Is the claim subject to offset?

QO No
() ves

Official Form 106E/F

Last 4 digits of account number 7 6 1 O

When was the debt incurred? 2018

As of the date you file, the claim is: Check aii that apply.

fd’ Contingent
(unliquidated
OQ) disputed

Type of NONPRIORITY unsecured claim:

student toans

© Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(J debts to pension or profit-sharing plans, and other similar debts

CO other. Specify

 

Last 4 digits of account number ___

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply.

CQ Contingent
) Uniiquidated
O Disputed

Type of NONPRIORITY unsecured claim:

C1 student loans

C2 Obiigations arising out of a separation agreement or divorce that
you did not report as priority claims

OQ) depts to pension or profit-sharing plans, and other similar debts

QO other. Specify.

 

Last 4 digits of account number __

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

C2 Contingent
C) Untiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

() student loans

(C2 Obiigations arising out of a separation agreement or divorce that
you did not report as priority claims

CI Debts to pension or profit-sharing plans, and other similar debts

C) other. specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

5764

page _of___

 

 
 

Case 19-10556 Doc13 Filed 01/30/19 Page 21 of 28

pebtor1 Mitchel Louis Harvev Case number ¢rsmomn_19-10556

First Name Middle Name Last Name

List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Simitarly, if you have more than one creditor for any of the debts that you listed In Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this Page.

On which entry in Part 1 or Part 2 did you list the original creditor?

 

Name
Line of (Check one): C Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured Claims

 

 

 

Last 4 digits of account number ___

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street CQ) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): (1 Part 1: Creditors with Priority Unsecured Claims
Number Street (] Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccount number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): C) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
oy Sine Fie CaaS Last 4 digits of accountnumber
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): () Part 1: Creditors with Priority Unsecured Claims
Number Street Cl Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber
City hove naee cose vs oe State _ZIP Code cas vee ve poens ee ssa es
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): (2 Part 1: Creditors with Priority Unsecured Claims
Number Street Q Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City en... ZIP Code cone so oetttins oe .
Nan On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): QO Part 1: Creditors with Priority Unsecured Claims
Street
Number Part 2: Creditors with Nonpriority Unsecured
Claims
oy Sante iP Code Last 4 digits of account number

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page __ of

 

 
 

Case 19-10556 Doc13 Filed 01/30/19 Page 22 of 28

 

 

Debtor 4 Mitchel Louis | Harv ev csaNERS Case number (town, 19-10556

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C, § 159.
Add the amounts for each type of unsecured claim,

 

 

 

 

 

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $
from Part 4 6b. Taxes and certain other debts you owe the
government 6b. $
6c. Claims for death or personal injury while you were
intoxicated 6c. $
6d, Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4 $
6e. Total. Add lines 6a through 6d. 6e.
$ 00
Total claim
Total claims 6f. Student loans 6f. 5
from Part2 6, Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. Se
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6i. ot gs
6j. Total. Add lines 6f through 6i. 6j. 00
$.

 

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

 

 
 

Case 19-10556 Doc13 Filed 01/30/19 Page 23 of 28

Fill in this information to identify your case:

Debtor 4 Mitchel Louis Harvev

First Name Middie Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland
Case number _19-10556 Check if this is:

(Hf known)

C) An amended filing

C1 A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061! MM 7 DDT Ww

Schedule I: Your Income 4245

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct Information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

 

Part 1: Describe Employment

 

1. Filt in your employment

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job,

alo atinn arate poe Employment status 4 Employed C) Employed

employers. CJ Not employed CJ Not employed

include part-time, seasonal, or

Seft-employed work. ccupation Event Planner

 

Occupation may include student
or homemaker, if it applies.

Employer's name A Memorable Party

Employer's address 3310 N Leisure World Bivd
Nurnber Street Number Street

520

 

Silver Spring, Md 20906
City State ZIP Code City State” ZIP Code

How long employed there? 5 5 25

 

Give Details About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. if you need more space, attach a separate sheet to this form.

 

 

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse
2. List monthly gross wages, salary, and commissions (before all payroll
deductions). if not paid monthly, calculate what the monthly wage would be. 2. $ 3200 $
3. Estimate and list monthly overtime pay. 3. +3 + ¢
4. Calculate gross income. Add line 2 + line 3. 4.1 $ 3200 $

 

 

 

 

 

Official Form 1061 Schedule I: Your income page 1

 

 

 
 

Case 19-10556 Doc13 Filed 01/30/19 Page 24 of 28

 

 

 

Debtr1 Mitchel Louis Harvey Case number ¢rxom_19-10556
First Narne Middle Nama Last Name
For Debtor 1 For Debtor 2 or
-bon-filing spouse _
Copy line 4 here v4 § 3200 $

 

 

5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions Sa. § $.
5b. Mandatory contributions for retirement plans 5b. $ $.
5c. Voluntary contributions for retirement plans 5c. §$ $
5d. Required repayments of retirement fund loans 5d. § $
5e, Insurance Se. § $
5f. Domestic support obligations 5f. $ $
5g. Union dues 5g. § §.
5h. Other deductions. Specify: 5h. +5 + S$
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f+ 5g+5h. 6. $ 0 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7 § 3200 $
8, List all other income regularly received:
8a. Net income from rental property and from operating a business,

profession, or farm

Attach a statement for each property and business showing gross

receipts, ordinary and necessary business expenses, and the total $ 3

monthly net income. 8a.
8b. Interest and dividends 8b. ¢ $
8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, maintenance, divorce $ $

settlement, and property settlement. 8c. nent
8d. Unemployment compensation 8. S$ 3.
8e. Social Security 8e. § 1100 $
8f. Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.

Specify: a $.
8g. Pension or retirement income 8g. $ $
8h. Other monthly income. Specify: PT Employment 8h. + 900s s+,

9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 91 § 2000 $
10. Calculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. to.| $_5200/+] 5 l b 5200
11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify: 1.4 §

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. __ 9200.
Combined
monthly income

13.Do you expect an increase or decrease within the year after you file this form?
@ No.
LQ Yes. Explain:

 

 

 

Official Form 106! Schedule |: Your Income page 2

 

 
Case 19-10556 Doc13 Filed 01/30/19 Page 25 of 28

Fillin this information to identify your case:

Debtor! Mitchel Louis Harvey Check if this is:

First Name Middle Name Last Name

 

 

Debtor 2 .
(Spouse, if filing) First Name Middle Name Q An amended filing

(} A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: District of Maryland expenses as of the following date:

Case number 19-10556 MM 7 DD? YYYY

(if known)

 

 

Official Form 106J
Schedule J: Your Expenses 12/18

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

Part 1: Describe Your Household

 

1. Is this a joint case?

@ No. Goto line 2.
( Yes. Does Debtor 2 live in a separate household?

C No
(J Yes. Debtor 2 must file Official Form 108J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

2. Do you have dependents? W@W No .
Dependent’s retationship to Dependent’s Does dependent live
Do not list Debtor 1 and CI Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent...............:ccc O
Do not state the dependents’ O No
names. Yes
{2 No
(] Yes
(J No
O} Yes
(I No
O Yes
CJ No
C2 Yes
3. Do your expenses include @ No

expenses of people other than 0
yourself and your dependents? Yes

ae Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement ina Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

inctude expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
any rent for the ground or lot. 4 $ 00
if not included in fine 4:
4a. Real estate taxes 4a. $ 100
4b. Property, homeowner's, or renter’s insurance 4b. $ 50
4c. Home maintenance, repair, and upkeep expenses 4c. 150
4d. Homeowner's association or condominium dues 4d. $. 515

Official Form 106J Schedule J: Your Expenses page 1

 

 
 

 

 

 

 

 

 

 

 

 

 

 

Case 19-10556 Doc13 Filed 01/30/19 Page 26 of 28
Debtor 4 fone a ween Case number (if known) 19-10556
Your expenses
5. Additional mortgage payments for your residence, such as home equity loans 5. §
6. Utilities:
6a. Electricity, heat, natural gas 6a. § 230
6b. Water, sewer, garbage collection 6. §
6c. Telephone, cell phone, internet, satellite, and cable services 6c, $ 2/0
6d. Other. Specify: 6d. $.

7. Food and housekeeping suppiles 7. $ 800

8. Childcare and children’s education costs 8. $.

9. Clothing, laundry, and dry cleaning s § 100
10. Personal care products and services 10. § 100
11. Medical and dental expenses 1. 00CO§

12. Transportation. Include gas, maintenance, bus or train fare. $ 125
Do not include car payments. 42. OO
13. Entertainment, clubs, recreation, newspapers, magazines, and books 3. § 50
14. Charitable contributions and religious donations 14.
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. §
18b. Health insurance 15b.  $ 450
15c. Vehicle insurance 15. § 180
15d. Other insurance. Specify Pet Insurance 15d. $ 95
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: is, §
17. Installment or lease payments:
17a, Car payments for Vehicle 1 17a, $. 500
17b. Car payments for Vehicle 2 17. §.
17c. Other. Specify: 17. §$
174. Other. Specify: 174. $
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule |, Your Income (Official Form 1061). 18. g¢ eye)
19. Other payments you make to support others who do not live with you.
Specify: 19. §
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule f: Your Income.
20a, Mortgages on other property 20a $e
20b. Real estate taxes 20. So
20c. Property, homeowner’s, or renter’s insurance 20. S$
20d. Maintenance, repair, and upkeep expenses 20d. $e
20e. Homeowner's association or condominium dues 20. $e
Official Form 106J Schedule J: Your Expenses page 2

 

 
Case 19-10556 Doc13 Filed 01/30/19 Page 27 of 28

Debtor 4 Case number (known, 19-10556

First Name Middle Name Last Name

21. Other. Specify: 21. +5

 

22. Calculate your monthly expenses.

 

22a. Add lines 4 through 21. 2a 3715
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $
22c. Add line 22a and 22b. The result is your monthly expenses. 22. | g¢ 3715
23. Calculate your monthly net income. 5200
23a. Copy line 12 (your combined monthly income) from Schedule I. 23a. s 0
23b. Copy your monthly expenses from line 22c above. 23b. 4g 3715
23c. Subtract your monthly expenses from your monthly income. 1485
The result is your monthly net income. 236. $

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

No.
Ch yes. — Explain here:

Official Form 106J Schedule J: Your Expenses

page 3

 

 

 
Case 19-10556 Doc13 Filed 01/30/19 Page 28 of 28

  

ai RS Tre to identify your case:

 

Debtor 4 Hite EL Leurrs erve4

First Name Middle Name “ Last Name

Debtor 2 : :
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of _Hacyland
Case number 1A lo SS

(if known) .
C) Check if this is an
amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

If two married people are filing together, both are equally responsible for supplying correct Information.

You must file this form whenever you file bankruptcy schedules or amended schedules, Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20)

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571,

, | Sign Below

Did you pay or agree to pay someone who Is NOT an attorney to help you fill out bankruptcy forms?

 

No

Cl Yes. Name of person, , Attach Bankrupicy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119).

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and :
that they are true and correct.

ne list of Debtor 1 Signature of Debtor 2

 

 

 

Date oy [after "Date
MM/#@0D #7 YYYY MM/ DD I YYYY

 

Official Form 106Dec Declaration About an Indlvidual Debtor's Schedules

 
